            Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 1 of 56




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                                                              JAM
                                                                              By:__,.,_.;,-;,..:;-~~=-=..,..._
AMERICAN ATHEISTS, INC.;
BETTY JO FERNAU;
CATHERINE SHOSHONE;                                Civil Action   Nof/: //?LJI ~- , ·~
ROBERT BARRINGER; and
KAREN DEMPSEY,                                     JURY TRIAL

                        Plaintiffs,

        v.                                         COMPLAINT FOR DECLARATORY
                                                   RELIEF, INJUNCTIVE RELIEF,
STANLEY JASON RAPERT, in hi.11                     NOMINAL DAMAGES, AND
intlivitlual anti official capacity,               PUNITIVE DAMAGES

                        Defendant.                          This case assicced to D i s t r i ~
                                                            and to Magistrate Judge     ~~~
                                         INTRODUCTION

       1.       Social media platforms like Facebook and Twitter have become vital tools for

Americans to obtain news and information about government activities, as well as important

public forums for discussions with and about elected officials. Lawmakers who hope to

capitalize on their positions in order to impose their religious beliefs on others take advantage of

the tools provided by social media platfonus in order to silence constituents who speak out in

defense of the separation between religion and government. Defendant Stanley Jason Rapert has

repeatedly deleted the comments of critics and restricted the participation of individuals critical

of his statements and policy positions in public forums on social media such as Facebook and

Twitter. This practice constitutes viewpoint discrimination in violation of the Free Speech Clause

of the First Amendment and violates other constitutional protections.

       2.       As the Supreme Court has recognized, platforms like Facebook and Twitter

provide "the most powerful mechanisms available to a private citizen to make his or her voice

heard." Packingham v. North Carolina,_ U.S._, 137 S.Ct. 1730, 1737 (2017). As a result


                                                                                        Page 1 of 56
             Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 2 of 56




of such platforms, civic engagement has skyrocketed and government transparency has been

emphasized more than ever before. Governors in all 50 states and almost every Member of

Congress have set up accounts on Twitter or Face book for the purpose of enabling ordinary

citizens to participate in the process of discussing, listening to, and offering different viewpoints,

much like a public discussion in a town hall, city council meeting, or even a public park or

sidewalk.

       3.        Plaintiffs are individuals, as well as American Atheists, Inc. on behalf of its

members, who were censored and blocked by Defendant Stanley Jason Rapert on his Facebook

and Twitter accounts, which are accessible to all other citizens. Plaintiffs were blocked after

voicing criticism of his attacks on members of the LGBTQ community, his support of a bill to

require the display of the divisive and exclusionary phrase "ln God We Trust" in all Arkansas

public school classrooms and libraries, and his support for a Ten Commandments display on the

grounds of the Arkansas State Capitol, among other issues.

        4.       The voices of atheists and other advocates for the separation of religion and

government provide valuable contributions to the public discourse, and to deny citizens access to

public forums based on their viewpoint silences individuals and violates free speech rights

guaranteed by the First Amendment and the equal protection of the laws as guaranteed by the

Fourteenth Amendment.

        5.       Plaintiffs respectfully ask that the Court declare that the viewpoint-based

exclusion of the individual Plaintiffs from public forums by the Defendant violates the First

Amendment, order the Defendant to restore their access, and grant the Plaintiffs nominal and

punitive damages, among other relief.




                                                                                          Page 2 of56
            Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 3 of 56




                                     JURISDICTION AND VENUE

       6.      This is an action arising under 42 U.S.C. §§ 1983 and 1988 to redress the

deprivation, under color of state law, of rights secured by the First and Fourteenth Amendments

to the United States Constitution.

       7.        Declaratory relief is authorized by Rule 57 of the Federal Rules of Civil

Procedure and 28 U.S.C. § 2201 and 2202.

       8.        This Court has jurisdiction over this action pursuant to 28 U .S.C. §§ 1331 (federal

question jurisdiction) and 1343 (civil rights jurisdiction).

       9.        This Court has supplemental jurisdiction over Plaintiffs' state claims under 28

U.S.C. § 1367.

        10.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(l) and (b)(2). The

defendant resides within the district and a substantial part of the events giving rise to this claim

occurred in this District.

                                               PARTIES

        11.      American Atheists, Inc. ("American Atheists") is a 501 (c)(3) nonprofit

corporation based in Cranford, New Jersey. American Atheists is dedicated to the separation of

religion and government and elevating atheists and atheism in our nation's public and political

discourse. American Atheists has more than 350,000 members and supporters across the country,

including in Arkansas Senate District 35.

        12.      Plaintiff Betty Jo Fernau ("Betty"), who resides in Conway, Arkansas, operates a

Facebook account under the usemame Bettyf and Twitter accounts under the handles @bfernau

and @BettyFemau.




                                                                                         Page 3 of56
         Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 4 of 56




       13.     Plaintiff Catherine Shoshone ("Cathey"), who resides in Maumelle, Arkansas,

operates a Facebook account under the username cathey.noe and two Twitter accounts under the

handles @cshoshone and @reeseisqueen.

       14.     Plaintiff Robert Barringer, who resides in Conway, Arkansas, operates a

Facebook account under the username Bartsutra.

       15.     Plaintiff Karen Dempsey, who resides in Rogers, Arkansas, operates a Facebook

account under the usemame karen.dempsey4.

       16.     Defendant Stanley Jason Rapert ("Defendant" or "Defendant Rapert") is the state

senator for Arkansas Senate District 35. Defendant Rapert operates and/or oversees the operation

of a Twitter account under the handle @jasonrapert and a Facebook page titled "Sen. Jason

Rapert." Senator Rapert and/or his subordinates have blocked all of the Plaintiffs except

American Atheists from at least one of these accounts.

                                     FACTUAL ALLEGATIONS

Facebook

       17.     Facebook is a social media platform with more than 2 billion active users

worldwide, including around 200 million users in the United States. This platfom1 allows users

to establish personal profiles and post status updates. Facebook also allows celebrities,

businesses, government agencies, elected officials, and other entities to establish public profiles

called "pages." Unlike personal profiles, pages gain "likes" and "followers" instead of "friends."

A private profile can only have 5,000 friends at maximum, while a page can have an unlimited

number of fans. The Facebook page of a government official provides a public forum for citizens

to instantly receive news that affects them and their community and freely debate issues of

public concern.



                                                                                        Page 4 of 56
            Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 5 of 56




          I 8.   Profiles. A profile is a customizable personal webpage attached to the user's

account. By default, status updates on a profile are only visible to the user's "friends" on

Facebook. A typical profile shows the user's name, profile picture and header image, the user's

biographical description, the photos and videos uploaded by the user, and all the status updates

that the user has posted.

          19.    Pages. A page is a customizable public webpage on Facebook that is administered

by one or more individual users. A user can create a page for a business, brand, community,

public figure, agency, or other entity. Unlike profiles, pages gain "likes" and "followers" instead

of "friends." A user's personal profile can only have 5,000 friends at maximum. In contrast, a

page can have an unlimited number oflikes and followers. By default, status updates on a "page"

are visible to everyone with internet access, including those who are not Facebook users.

Although non-users can view users' pages, they cannot interact with users on the Facebook

platform. Similar to profiles, a typical page shows the name of the entity, a page picture and

header image, the entity's biographical description, the photos and videos uploaded by the

administering users ("administrators"), and all the status updates that the administrators have

posted.

          20.    Verification. Facebook permits users to establish pages under their real names or

pseudonyms. Users who want to establish that they are who they claim to be can ask Facebook to

verify their pages. When a page is verified, a blue badge with a check mark appears next to the

user's name on his or her Facebook page.

          21.    Status Updates. An individual "status update" comprises the posted content (i.e.,

the message, including any embedded photographs, video, or link), the user's name (with a link

to the user's Facebook profile or page), the user's profile or page picture, the date and time the



                                                                                        Page 5 of56
                     Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 6 of 56




status update was generated, and how many times this status updates has been commented on,

liked, and shared. Thus, a recent status update on Defendant's page looks like this:

  A         Jason Ra~rt ,hareo a post
  W         20 Ser-te-rr,ue- 1 :it 17 32    0
  Alert




    Faulkner County Sllerilrs Office                                                          .. like Page
    20 Seo!emo-,r at 14 32 '-'

    r aJlt,ner G.0-.111:r O:•spatch ha:: re..:;eM:!d s.ev1?1a1 caHs uw: V,'~Bl-: at,c.1,t bo d:11"-''f:r.i_ ::.-r,3r:~
    P€opJe are ci,:w111('1g to t)e a deouh ,,,..,th Faultr:~I Courit·1 Shtm~::; ·::~ c
    See mo,~




                        rfJ   Uke                                                  1¢ Share



Fig. I

               22.                 By default, status updates on a personal profile are only visible to the user's

"friends" on Facebook, while status updates on a "page" are visible to everyone with internet

access, including those who are not Facebook users. Although non-users can view users' pages,

they cannot interact with users on the Facebook platfonn.

                23.                Friending. Users send friend requests to friends, family and other people on

Facebook they know and trust, an action referred to as "friending." If the recipient of the request

accepts, the two users are marked as friends. Friends automatically receive each other's status

updates, comments, likes, and shares.




                                                                                                                         Page 6 of56
          Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 7 of 56




       24.     Commenting. A Facebook user can comment on other users' status updates.

When a user comments on a status update, the comment will appear in a "comment thread"

under the status update that prompted the comment. Other users' comments to the same status

update will appear in the same comment thread.

       25.     Liking. A Facebook user can also "like" another user's status update by clicking

on the thumb icon that appears under the status update. By "liking" a status update, a user may

mean to convey approval or to acknowledge having seen the status update.

       26.     Sharing. A Facebook user can also share status updates of other users. When a

user shares a status update to his or her page, it is republished on the page's timeline in the same

form as it appeared in the original user's timeline, but with a sentence indicating that the status

update was shared. Each post displays a tally of "shares" it has garnered.

       27.     Following. Facebook users can subscribe to updates from particular pages by

"following" those pages. Posts and other updates shared by a page appear in the feeds of users

who have chosen to follow it.

       28.     Banning. A page administrator who wants to prevent a particular user from

interacting with the page can do so by "banning" that user. A page administrator who bans a user

from the page he or she administers prevents the banned user from using the Facebook platform

to like or comment on posts published to the page. A banned user can still view the banning page

but is prevented from using the Facebook platform to search for or reply to posts or other updates

on the banning page. The administrator can still see the comments posted by the user prior to

being banned, but the administrators can also remove those comments by deleting them.

        29.    At any time, an administrator of a Facebook page can access the list of users that

are banned from interacting with the page by accessing the "Settings" page associated with the



                                                                                         Page 7 of56
             Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 8 of 56




Facebook page, selecting "People and other Pages" from the sidebar, and selecting "Banned

people and Pages" from the drop-down menu.

The "Sen. Jason Rapert" Facebook page

          30.       The Defendant established the "Sen. Jason Rapert" Facebook page on January 25,

2010, with the name "Jason Rapert for Arkansas Senate."

           31.      The "Sen. Jason Rapert" Facebook page reports conflicting infonnation about the

date on which it was established. The "About" section of the page states that it was "launched on

10 March 2010." In contrast, the "page infonnation" portion of the "Info and ads" section of the

page states that the page was "created on 25 January 2010."

           32.      On or around January 10, 2011, when Defendant Rapert began his first term as a

state senator, he began to use the account as an instrument of his Arkansas Senate office.

           33.      On or about July 25, 2015, the name of the page was changed to "Sen. Jason

Rapert."

           34.      The Defendant presents the "Sen. Jason Rapert" page to the public as one that he

operates in his official capacity rather than as a personal account. As shown in this image

captured from the page on September 24, 2018, the "lmpressum" portion of the "About" section

of the page declares:

 0 lmpressum
        This page is for communication wlth constituents and citizens
        as a courtesy. Anyone who engages in bullying, intimidation.
        personal attacks, uses profanity or attempts to mislead otliers
        with false information. will find their privilege to post on the
        page revoked. Thank you for respeding others.

Fig.2




                                                                                         Page 8 of56
                            Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 9 of 56




                   35.                The Defendant has used the page to deliver public safety messages:




   FaulklliU Co)Ut'IIY ,11~riff,; 011\CR
   ~ Ac•;.r•' ,,! .'.' ,:2 "




Fig. 3



 Alert




   F dUlkner ( •Hml~ She1;ffs. Qff,co:
     ,.,.,,["·'"''''' ,,.     ~




 o·
                                                        •·



                                                                                                           Page 9 of 56
                          Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 10 of 56




Pul)II( Healtll Alen




  Ar)umws Oep.tttment or Heafth                                                                  .. llUPna•
  1JJ,ity     0
  Tn~•B ,.o .:in o_,n:ie,n. ,::,f Hii1.><1!1ti;, A   :'l   N{"1J~c.1 ~.·~ c1m.a·, rp,;: oorttu;,k /P.(ftNi~
  s:1110-td lo ln~r~rwar,ce ( ountr w,""i0-1 1~                .so,m, cl lhfl ,Xl'J1f1it' 0titD111.i~   H~p A
  ~emore




          rb      u,.
                                                                                                                •·
Fig. 5

                     36.                        The Defendant has used the page to infom1 his constituents of government job

openings in his district:



                                                                                              ,' like rage

   New :a~l,..Q app1teat1ens tor ITT1rt1~ra.te ;art lJrne C1~;,atche-1s am::
   delertion center offlc.ers
   Appllcan: must riave :ne fotlow n9
   "'1 it yeats o· age
   'G..EO Of Hl;h stho




                                            PF:Rt:YtotlijT\'~HFR!FF-'R riR,1
                                            Perry County Sherlfh Office
                                            CJrr111J1rr, resotF°'S 4l(t.J01ng s.ex orenoer
                                            ai1d :.e'•tc'= mtor·nat>on U Perr; Lour:y,
                                            NKa1l$.d~




            r{)    Like                      CJ Comment                               .¢ Share
                                                                                                                •·
Fig. 6

                      37.                        The "Sen. Jason Rapert" page is accessible to the public at large without regard to

political affiliation or any other limiting criteria. The account has approximately 24,000 likes and

a similar number of followers. Users who are banned by the Defendant cannot participate in



                                                                                                                      Page 10 of 56
          Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 11 of 56




public discourse by responding to the Defendant's posts and events on the "Sen. Jason Rapert"

page.

         38.   The comment threads associated with posts on the "Sen. Jason Rapert" page are

important forums for discussion and debate about community events, as well as the Defendant's

policy positions and official acts. Posts to the "Sen. Jason Rapert" Facebook page regularly

generate dozens of comments and shares, some of which generate numerous replies in turn. The

Defendant's Facebook page is a digital town hall where individual users receive infom1ation

about Arkansas government and exchange their views on matters of public concern.

Twitter

         39.   Twitter is a social media platform with more than 300 million active users

worldwide, including some 70 million in the United States. The platform allows users to publish

short messages, to republish or respond to others' messages, and to interact with other Twitter

users in relation to those messages. Speech posted on Twitter ranges from personal insult to

poetry, but particularly relevant here is that a significant amount of speech posted on the

platform is speech by, to, or about the government.

         40.   Users. A Twitter "user" is an individual or entity that has created an account on

the platform. A user can post "tweets," up to 280 characters in length, to a webpage on Twitter

that is attached to the user's account. Tweets can include photographs, videos, and links. Some

Twitter users do not tweet-i.e., publish messages-at all. Others publish hundreds of messages

a day.

         41.   Timelines. A Twitter user's webpage displays all tweets generated by the user,

with the most recent tweets appearing at the top of the page. This display is known as a user's

"timeline." When a user generates a tweet, the timeline updates immediately to include that



                                                                                      Page 11 of 56
          Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 12 of 56




tweet. Anyone who can view a user's public Twitter webpage can see the user's timeline. Below

is a screenshot of part of the timeline associated with the @jasonrapert account:

                                     Twce-h         Following        followers        tih,
                                 35.3K              7,176            8,855         11.7K                   2
                                                )


                                              Sen. Jason Rapert :;i:•,asc.n- ,,:-ion , -•!h                                               v
                                 •            Absolutely fantastic morning at the       h;,; ..ilk•1;;,1   County JR. Livestock Auction
                                              supporting our youth from all over Senate District 35! En3oyed being a part of this
                                              event as I have every year. Congratulations to the 168 kids who had entnes in the




                                              Sen. Jason Rapert •.1i;ja,c,n, apert • Sep 2;                                               V
                                 •            I enJoyed talking with .·;;r;~1'.ll.:t,:\·,:•_today about poverty and local issues.
                                              Appreciate h,s work with •,;.•\.. uh0)c


                                                Phillip Fletcher, Ph.D. :i,i;:pil1lfietcher
                                                Check out my episode "Meet the Cand,dates: Senator Jason Rapert · from
                                                Humanity Matters on :;;;anchor: anchor.fm/human,tymatter ...


                                                                n.   4            6           B

Fig. 7

         42.   A Twitter user must have an account name, which is an @ symbol followed by a

unique identifier (e.g., @jasonrapert), and a descriptive name (e.g., "Sen. Jason Rapert"). The

account name is often referred to as the user's "handle." A user may change the handle

associated with an account at any time. Alongside the handle, a user's webpage will display the

date the user joined Twitter and a button that invites others to "Tweet to" the user. {This button is

                                                                                                                                 Page 12 of 56
              Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 13 of 56




visible only to other Twitter users.) A user's Twitter webpage may also include a short

biographical description; a profile picture, such as a headshot; a "header" image, which appears

as a banner at the top of the webpage; the user's location; a button labeled "Message," which

allows two users to correspond privately; and a small sample of photographs and videos posted

to the user's timeline, which link to a full gallery. Thus, part of the webpage for@jasonrapert

recently looked like this:




                                                               Tweets      Tweets & replies                   Media
     Sen. Jason Rapert
     @jasor1rapert
                                                                    Sen.Jason Rapert •.-i;asonrdfc~,t f·eb 1 ~                                      v
     Arkansas State Senator I President of
                                                                    BREAKING NEWS: the answer to every issue and problem in the world has been
     r::od o~g I npf.:.rtfrn.1r,,~1a:1-.:~,::n3h:s,corr,   I        discovered ,n a book found hiding in plain sight all over the world. The book has
     j3$Ct'1r apertfor stna t12.co:r•i/donatE
                                                                    been burned. banned and belittled. but fortunately many copies remain. Go get a
     @   Arkansas
                                                                    copy as fast as you can. The "-'Si::!•~ "'-\,'./:.:dc•Yi



     mJ Joined June 2010
     () Born on April 03




     •
Fig. 8

           43.             Tweets. An individual "tweet" comprises the tweeted content (i.e., the message,

including any embedded photograph, video, or link), the user's account name (with a link to the

                                                                                                                                       Page 13 of 56
           Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 14 of 56




user's Twitter webpage), the user's profile picture, the date and time the tweet was generated,

and the number of times the tweet has been replied to ( C) ), retweeted by (l1 ), or liked by ( (::))

other users. Thus, a recent tweet from @jasonrapert looks like this:



  Fantastic program today at ""C0rw,c1;_R,.,,dry
  from :c. JU,pr,.sclavis Pres. Houston Davis.
  , 11 ucdbears is doing great - proud of my Alma

  Mater! #(cw,\\1..1/ f1\Cit ;ofC:J11v-1ay
  '-'!'Conway_ Chamber 1r;>Rapert:',fmate




   •
         44.        By default, Twitter webpages and their associated timelines are visible to

everyone with internet access, including those who are not Twitter users. However, although

non-users can view users' Twitter webpages, they cannot interact with users on the Twitter

platform.

         45.        Following. Twitter users can subscribe to other users' messages by "following"

those users' accounts. Users see all tweets posted or retweeted by accounts they have followed.

This display is labeled "Home" on Twitter's site, but it is often referred to as a user's "feed."

         46.        Protected tweets. Although tweets are public by default, a user can choose to

"protect" his or her tweets, allowing only select users to view them. A person who wishes to

view the protected tweets of the user must request to follow the user. The user may approve or

deny the person's request.


                                                                                         Page 14 of 56
                      Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 15 of 56




                47.                          Verification. Twitter permits users to establish accounts under their real names or

pseudonyms. Users who want to establish that they are who they claim to be can ask Twitter to

"verify" their accounts. When an account is verified, a blue badge with a checkrnark appears

next to the user's name on his or her Twitter page and on each tweet the user posts.

                 48.                         Retweeting. Beyond publishing tweets to their followers, Twitter users can

engage with one another in a variety of ways. For example, they can "retweet"-i.e., republish-

the tweets of other users, either by publishing them directly to their own followers or by

"quoting" them in their own tweets. When a user retweets a tweet, it appears on the user's

timeline in the same form as it did on the original user's timeline, but with a notation indicating

that the post was retweeted. This is a recent retweet by @jasonrapert:

   tl         ~:.          . . •· t..•·.

 @      ConwayPollc•Oept. "'' ,. ,,,,                     ,,"
        W• ri.1d J- ·,~«-c•r'J, t·m• It t"h? .lr'luJ, w,,: f.,\cG1ry •A,emci a: ::=ar-shCI',. T"'tt car
                                                                                                              ·•'

        ffi:::w 11 1n ,u. 6th J~J'. T~e C:;rr.vai:,, Po, ce D~,1rtf'l'\E'1t'S s.:1soo/ P-<!-Hx.,rce v'fi,::,e
        iffl) \\Oi'l let PlolCf: iri tf-t Po1,,:e dt,1$1Cf1 ,l,11 O,CCHdJ. ;o to 1r.e- 'N·H M.:'~lry
        J:01.md1r,o,1   .;i1i1~h   pros·td•1 i.:-hol.ir~l"o•:it




Fig. JO

                    49.                       Replying. A Twitter user can also reply to other users' tweets. Like any other

tweet, a reply can be up to 280 characters in length and can include photographs, videos, and

links. When a user replies to a tweet, the reply appears on the user's timeline under a tab labeled

"Tweets & replies." The reply will also appear on the original user's feed in a "comment thread"

under the tweet that prompted the reply. Other users' replies to the same tweet will appear in the

same comment thread. Reply tweets by verified users, reply tweets by users with a large number


                                                                                                                    Page 15 of 56
                       Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 16 of 56




of followers, and tweets that are "favorited" and retweeted by large numbers of users generally

appear higher in the comment threads.

                 50.                       Comment threads. A Twitter user can also reply to other replies. A user whose

tweet generates replies will see the replies below his or her original tweet, with any replies-to-

replies nested below the replies to which they respond. The collection of replies and replies-to-

replies is sometimes referred to as a "comment thread." Twitter is called a "social" media

platform in large part because of comment threads, which reflect multiple overlapping

conversations among and across groups of users. Below is a recent@jasonrapert tweet that

prompted dozens of comments:



  ({MndrewLSeid@I @FFRF and
  <0ArnericanAtheist simply hate our
  Ii NJtionalMotto. They cannot stand to see
  "In God We Trust" on our currency, in our
  public buildings or anywhere. Why have they
  declared war on the U.S. National Motto'
  r-t Extri?n"'lel.Pft <£11 c;tliber,,,- r/;111 ::i~rh;counse!
  <i5 ~C1 J ~;carpx
    1




   A!llil,_ L. hklel ..;··,·:1,,~,l':,,,,.k
   Thj._" 1f-1•~1d 1or .. ~,h•t,'lo-J"'l"1tll' ,,,hJ°~l'H•J~ ~..,j r1<1!'i1• J ,t> ,:;,.,! V, .. T, N ,o t>i.d4"
   ;:1":ic,1s. Dori:™' "!"ills ,1Q.Q'1.1t p;i;tn« SI'!",  r, .ati~t \JS",rt; .,., r,2<;h,ri<y cf:rw mti
   IQ ,r~~'.:• 1[·1~1"'" on ri~i•r f'f'~r. lr.'r. ct, lO•f 1
   ('CttiKi:,, (,m D1,1"'i FL• .l~n RllCffl ;.f) t,1.1:ter ,:or,,1-*""i<'t~~~tiJit.




Fig.11

                  51.                        Favoriting. A Twitter user can also "favorite" or "like" another user's tweet by

clicking on the heart icon that appears under the tweet. By "favoriting" a tweet, a user may mean

to convey approval or to acknowledge having seen the tweet.

                  52.                        Mentioning. A Twitter user can also "mention" another user by including the

other user's Twitter handle in a tweet. A Twitter user mentioned by another user will receive a

"notification" that he or she has been mentioned in another user's tweet.



                                                                                                                   Page 16 of 56
         Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 17 of 56




       53.     Tweets, retweets, replies, likes, and mentions are controlled by the user who

generates them. No other Twitter user can alter the content of any retweet or reply, either before

or after it is posted. Twitter users cannot prescreen tweets, replies, likes, or mentions that

reference their tweets or accounts.

       54.     Protected tweets. Because all Twitter webpages are by default visible to all

Twitter users and to anyone with access to the internet, users who wish to limit who can see and

interact with their tweets must affirmatively "protect" their tweets. Other users who wish to view

"protected" tweets must request access from the user who has protected her tweets. "Protected"

tweets do not appear in third-party search engines, and they are searchable only on Twitter, and

only by the user and her approved followers.

        55.    Blocking. A user whose account is public (i.e. not protected) but who wants to

make his or her tweets invisible to another user can do so by "blocking" that user. (Twitter

provides users with the capability to block other users, but, importantly, it is the users themselves

who decide whether to make use of this capability.) A user who blocks another user prevents the

blocked user from interacting with the first user's account on the Twitter platform. A blocked

user cannot see or reply to the blocking user's tweets, view the blocking user's list of followers

or followed accounts, or use the Twitter platform to search for the blocking user's tweets. The

blocking user will not be notified if the blocked user mentions her; nor will the blocking user see

any tweets posted by the blocked user.

        56.     If the blocked user attempts to follow the blocking user, or to access the Twitter

webpage from which the user is blocked, the user will see a message indicating that the other

user has blocked him or her from following the account and viewing the tweets associated with




                                                                                         Page 17 of 56
                  Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 18 of 56




the account. This is an example of a notification from Twitter that a user has been blocked:

 f-      Sen. Jason Rapert




Sen. Jason Rapert
t"Jjat.onrapert




                      You're blocked
   You can't fof:ow or ~.ee@:Jasonrapert's rweets L.-,:;rn rr1n't-




Fig.12

             57.           At any time, a Twitter user can access the list of other users that he or she has

chosen to block by accessing the "Settings and privacy" page associated with his or her account

and selecting "Blocked accounts."

             58.           Muting. A Twitter user can mute another user's account, removing the muted

user's tweets from the muting user's timeline without unfollowing or blocking the muted user.

Muted users will not know that they have been muted and can still view and interact with the

muting user's tweets.

             59.           Deleting. A Twitter user can "delete" their own tweet or retweet, removing it

from the user's feed. However, a user cannot delete another user's tweet, even if the offending

tweet was directed to their handle.

The @iasonrapert Twitter account

             60.           Defendant Rapert maintains a Twitter account, @jasonrapert, to communicate

with his constituents, promote businesses and events in his district, and perfom1 other duties



                                                                                                   Page 18 of56
              Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 19 of 56




intrinsic to his role as a state legislator:




                                                     Tweets          Tweets & replies            Media
    Sen. Jason Rapert
    @J3son13pert                                         ...   p

                                                               Sen. Jason Rapert @·1ason1ape1t • F,2b 11                                       V
    Arkansas State Senator I President of            •     , BREAKING NEWS: the answer to every issue and problem in the world has been
    nco,Lo,g I rlpertf1n,ar,oalasso,:1ates.com   I             discovered in a book found h1d1ng in plain sight all over the world. The book has
    ,tasonraper tforsen3te,cc r-1/donatt-
                                                               been burned. banned and belittled. but fortunately many copies remain. Go get a
    ® Arxansas                                                 copy as fast as you can. The #0:ule #\/,i,sdc:11

    6' :ll kleg.S:ak,SLLS/as,Nnblv!2(!17 •..

     IQ    Born on Apnl 03




     P:,



    •
           1 Follower vou know




     ~ 3 027 Pho~0s ,)n:j ,,,,d€_-c:.

     ~                .IC£_,...... ~;,.";"~•

Fig.13

            61.         Defendant Rapert established the @jasonrapert account in June 2010,

approximately seven months before he took office. The only tweet remaining from the period

before Defendant Rapert was elected to the Arkansas Senate was sent on J1me 8, 2010. That

tweet declares, "Welcome to the Jason Rapert for Arkansas Senate Twitter page!" However,

beginning in November 2011, Defendant Rapert established a separate Twitter account,




                                                                                                                                  Page 19 of 56
              Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 20 of 56




@RapertSenate, as his campaign account:




                                                                  Tweets        Following                    Followers
                                                              7,899               1,715                        2,587               1,032


                                                              Tweets                Tweets & replies                                   Media
Rapert For Senate
@RapertSenate                                                         t1 R8pert Fer         '~tna".o:"   :::.e':,.,.,,:-';'~,e,:
                                                                           Sen. Jason Rapert ·0,.1asonra1cert Si!p 2.1                                      V
Campaign Account. #Team Rape rt I For A                       •            I enJoyed talking with .'i:ct,,lfletcbe, tcday about poverty and local issues.
Setter Conway, A Setter Arkansas & A
                                                                           Appreciate his work with @COHOSB
Setter America I Follow @Jasonrapert for
personal tweets from Sen. Jason Rapert.
                                                                               Phillip Fletcher, Ph.D. @ph1lfletd1e•
 ® Arkansas                                                                   Check out my episode "Meet the Cano,dates: Senator Jason Rape,t·· from
                                                                              Humanitt Matters on @anchor:anchor.fm/humanitymatter...
& jasonrapertforsenate.com
[] Joined November 2011
                                                                            Q                     t.14                             6       B
                                                                      t.1 Pc3pt~t ; ;:-;r   ~•e-na:e :.dv.:ee":eo

                                                                           Sen. Jason Rapert C;;1Jaccnrai=ert Sep 2~                                        ...,
                                                              •            Absolutely fantastic morning at the •Faulknc,r County JR. Livestock Auction
~ 529 Photos and videos
                                                                           supporting our youth from all over Senate District 35! Enjoyed being a part of this
                --·-·-
                ______
                .,._.     _,__. _.___
                .,, . -.,.,.,. ..........
                               ,,. .
                __ ... "" . ......
                        __~-:---
                .........,               ,
                                             9   •   I   ..
                                                                           event as I have every year. Congratu!at,ons to the 168 kids who had entries in the
                                                                           sale. c2:4H (r;t\ .:idk.3f'S3s\'.:C),, bc)n,·.•ay ,:;,f.(:::;CP
                .........
                ·-•""'-"·-        __··
                          _...,.,...
                                                                           AI tHN a e-tflas end s:aiit? i~b:. ----:I
Fig.14

          62.                 On or about January 10, 2011, when he began his first tenn in the Arkansas

Senate, the Defendant began to use the @jasonrapert account as an instmment of his office.

Because of the way he uses the account, his tweets have become an important source of news

and information for his constituents about Arkansas state government, and the comment threads

associated with the tweets have become important forums for speech by his constituents.

          63.                 Defendant Rapert presents the account to the public as one that he operates in his

official capacity rather than his personal one, using it as a channel for communicating with his

constituents about his activities in the legislature, promoting local businesses, and honoring the

                                                                                                                                                      Page 20 of56
           Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 21 of 56




accomplishments of constituents. The Twitter page associated with the account is registered to

"Sen. Jason Rapert," "Arkansas State Senator I President of http://www.ncoil.org I

http://www.rapertfinancialassociates.com I http://www.jasonrapertforsenate.com/donate." In the

space provided for the user to link to their website, the @jasonrapert account links to Rapert 's

official profile on the Arkansas State Senate's website: http://www.arkleg.state.ar.us/assembly

/20l7/2017R/Pages/MemberProfile.aspx?member=Rapert. On August 8, 2018, the header

displayed a picture of the Defendant at a volunteer event with constituents from Conway, AR.

          64.           Defendant Rapert' s staff assists him in maintaining the @jasonrapert account, as

he has indicated through the account itself:

     c l . . ~ GuneevSharma .~::CJF~-<,·2cc-a                _:    .Lr.::··                                      v
    , . that's funny ... Sen. Rapert block& his own constituents and suppresses their voices.

                0   I        L.     1         ,·    11            3                C

             Sen~ Jason R.apert (itj-?!501v":1f'.",~rt J 'ar: 201 ·:                                             v
     •       r.ot trL..e. \·Ve. blo,,::k :hose ,-.he engage 1:1 ad _nc,...,1.r~er1 atu;,:~. def31"";1a:1cn :-r
             tnreatErnng cc,mmunicat-ons.                •        --~--: . :   -       . · __

                01            n                                   B
Fig. 15

          65.           The @jasonrape11 account is accessible to the public at large without regard to

political affiliation or any other limiting criteria. The Defendant has not "protected" his tweets,

and anyone who wants to follow the account can do so. The account has approximately 8,875

followers-approximately 6,000 more than his campaign account. The only users who cannot

follow @jasonrapert are those whom the Defendant has blocked.

Defendant's discriminatory censorship of social media users

          66.           The "Sen. Jason Rapert" Facebook page and @jasonrapert Twitter account

constitute Defendant's official social media accounts.

          67.           In response to a May 16, 20 I 8, letter, pursuant to the Arkansas Freedom of

Information Act (Arkansas FOIA), AC.A.§ 25-19-101, et seq., requesting that his office


                                                                                                                     Page 21 of 56
               Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 22 of 56




produce, among other things, lists of users banned or blocked from his official social media

accounts, the Defendant did not claim that the accounts in question were non-governmental and

therefore not within the scope of the statute. Instead, he stated through Arkansas Senate Chief

Counsel Steve Cook that his Senate office had no such records and that the Arkansas FOIA does

not require government officials to "create new records or formulate information." See ,r,r <>,

below.

            68.                     Defendant Rapert provides facially neutral rules for participating in discussion on

his "Sen. Jason Rapert" Facebook page, stating that any user who engages in "bullying,

intimidation, personal attacks, uses profanity or attempts to mislead others with false

information" will be blocked.

            69.                     Despite stating that neutral rules are applied to his social media accounts,

Defendant Rapert regularly blocks users who have not violated these rules.

            70.                     The Defendant has stated that he blocks people whom he considers "liberal

extremists":




              ,:,t'nhh yo,1 re s,r:::',    .;1   teo..1gr SLlf. O ... 1:k t:p t~u. Jt )'3 11· the 1on9 ru'i twl ;es
              .r11   ".'ltrFd nl'-,-.=.r .~,,. ,.,.._ •t-;.,   !F".F<;   ·c,--;J::;·:,-"l




                                                                           IS               O
            BDldler
            Th~11 wh.;il ,11,e yr.A.J ye,ny t<.• tic ~bout bu'1y
   -        bioct-:-d o~ ~ocial mcd1;:i oc-: th~>' Ji;agr-:-c wit1 ·;im?




   I am forced to block very few people. You just
   happen to be one of the liberal extremists
   that made the list. :~Ci li:is,\kJ:

       ()        n                                       B



Fig.16

                                                                                                                      Page 22 of 56
                Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 23 of 56




            71.                        The Defendant has stated that he blocks people who make what the Defendant

considers to be "ad hominem attacks":

   L1      GuMIV Sharma ,'.3..'.3,.,n~1:,fr:1;n~ • :c Jan 2:-7                                           v
   , _ , - that's fJnry .. Sen. Raoert t!oc<£ r'lis :;.·,·:n i::ontituents 3'ld sui:oress:es t1@ir ·:ci<ES.

              Q       1                t_--:.    1             i..) 11             B          "

                                                                                                   I   Follow   I   v




   not true. We block those who engage in ad
   hominem attacks, defamation or threatening
   communications. @Arkansas_Watch
   @mcookAR

   Q,               n                                                   B



Fig.17

             72.                        The Defendant has stated that he maintains a "watch list for blocking":

   .t __L  GuneevSharma 1~'-_;,.;n~la·1St",Jft"11J !(1 Jar 2 1)17                                     v
   , _ , - thats funny. Sen. Ra-::!rt blccks his own ,:.znsti-:uents. snd suppr,s-sses ':heir ,_,c,1,:~s.

              o,                       n,                       <.)11              C          c,

   e          Sen. Ja59n Ftapert                     ~ 3::.1:irHaµ,;r:
                                                         2C17               :,--; .'3fl
              n:::t trve. W~ blo:k those w"'lo ~qaqe in 3d homirem attacks. dEhmatic1 or
              111,.,,.., ... flnlJ I   rn,      1!11/l•IU-llllltl'--.                     r
                                                                                                                    v




              ()      I



                                                                                                       F(}Uow   ;   v




   if you keep lying I might block you too.
   You've been on the watch list for blocking of
   course. @Ark,insas_ Watch @rncookAR



    () 3             U2                                                 A



Fig.18




                                                                                                                        Page 23 of56
                  Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 24 of 56




           73.                      The Defendant threatens people with being blocked when they make statements

that he claims "spread[] false infom1ation":

               Hatta in Arkaruu :;. Hfs1 Hat::> i J:;n 2(,·-:'
               RerreMber when -,.,:._itL•~J Republicans ,:ut funjs for public ·1b~ane, ard
               •:,· Vi  1· w::ri:,:a to qet 1t bac<.? I jo.




                 Sen. Jason Raptrt 1E.Ja:;:: 1ra;:•:rt
                 ver, proud cf Ja,uHe Ro;ers rern;r\1tioni Congratulatic-ml
                 •®CorwaySchoc '.; ~ ..... tter.ccn-/Jrkan:;ased/stJ. ...


               ()      I                                              s

  e            Sen. Jason RaJMrt ~;ja;0c,rap,::r~                 B J.3'12017
               t.1lcp np,1;<;.. F.;!,;.F- n;;rrrtt1JP. VP dmi othPf'~ ci111 nnt ,..,,;mf



                                                                      El
                                                                                           .1   CJt -rn hhr.:mpc,




  e            Beth Lambert                                                                             FoHow       I   V




   let's hear some facts.prove it.

                     n                                    l:::J



Fig.19

                HattillnArkitnHS'..:. • ~!lta:u • ·4 .,ar 21:,17
                Belew is all it to·:,ck fer ,:,,:...-,.~.,q 5en                 to block. m:1 friend&. art te.:teher
                ·..: t ~·.r· .•.._;;i•·t:c "• ~·,.ho teaches many ot his cc,nst1tu~nts




                    let's h~ar some facts.prcn;e it.


                                    n"                                 Fl


   e            Sen. Jason Raper1 :1;3:,c,')·aper                  t.4 /ctn 201":
                \ ha\!e cr¥"11 comersation'.!< w,th f..-~C•;)I~ everyd3y who di!,3.:.Jree on 1s;ue:, and :-;,eek
                unders.ta'"lcirig, .,.,v~ rt,J3 ;:,:::;.:Je-c'

                 o,                                                     B



   -
                                    U1

                S.n. Jason Rapert                                                                         fotlow
                 }.'jJ~cn. ap~r.




   I actually suppose I should have blocked you
   for spreading false information in the first
   place. #a1-px @Bethielambert
   , '~ Pf,\      14       .,.,,-




                       u,


Fig. 20




                                                                                                                            Page 24 of56
                      Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 25 of 56




               74.            The Defendant has not banned, or deleted the comments of, users who include

profanity in their comments to his "Sen. Jason Rapert" Facebook page when the commenter

supports the Defendant. The following comment was made by one of Defendant's supporters in

response to a post regarding the destruction of a monument on the grounds of the Arkansas State

Capitol:

           Bonnie Carpenter the dumb shit destroyed property and the only
           reason poor him isn't in Jail is because his pathetic lawyers Told him
           to scream he's nuts 1s because it"s the only way they could keep his
           sorry ASS out Of jail What matters ,s . he ·11 get in there be a model
           nut job and he'll be out my guess is in 30 days. You saw what he
           wore to court. he destroyed property that's the problem, no: that 1t
           was just the Ten Commandments It wasn't his to destroy



Fig. 21

                75.            The Defendant has not banned, or deleted the comments of, users who disparage

others or accuse others of crimes on his "Sen. Jason Rapert" F acebook page when the commenter

supports the Defendant. The following comments were made by Defendant's supporters in

response to a post regarding Maxine Waters:

 ~         Franny De Arrest this traitorlo ,
           I   ,~,c   Reply   8w


           Beverly Stewart she :s stupid
           Like Reply         ew


Fig. 22


 8         Mike Jones Sile is a comesllc terrorist!   0   1




 -
           Like Reply Ovi


           Sara Peebles Blades Terrorism at it's worst what is wrong with
           these people??
           L:kc       Reply   Be,



Fig. 2.1

  ~        Ron William MUDF SH
               Like Hepiy llw


  -            Sally Mellott Osborne POS
               l•ke '<epy 8w



Fig. 24

                                                                                                 Page 25 of 56
                 Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 26 of 56




 Q        Tess Doland Get a hie Maxine disrespect t1e !'resident you are a
 w        cow
          Like Reply 8w

          '+     t Repr1


Fig. 25

            76.             The Defendant has not banned, or deleted the comments of, users who encourage

others to commit criminal acts when the commenter supports the Defendant. The following

comment was made by one of Defendant's supporters in response to a post regarding a

restaurant, the Red Hen, refusing to serve Sarah Huckabee Sanders:

          James Bishop SOMEBODY SHOULD BURN IT DOWN.I
          WOULDN'T BUT SC ME BODY COULD
          Like Rep y Ow



Fig. 26

            77.             The Defendant has not banned, or deleted the comments of, users who disparage

others for their religious views when the commenter supports the Defendant. The following

comment was made by one of Defendant's supporters in response to a post regarding a restaurant

refusing to serve Sarah Huckabee Sanders:

 -        Nick Tschepikow truly t1Qly h11m11n hAina, mu~t oo 11thAist,
          Li<e   Reµly     8w




Fig. 27

               78.          At all relevant times, Defendant Rapert has acted with the knowledge that the

First Amendment extends to speech on social media platforms.

               79.          At all relevant times, Defendant Rapert has acted with the knowledge that his

"Sen. Jason Rapert" Facebook page and @jasonrapert Twitter account constituted designated

public forums created for the purpose of "communication with constituents and citizens."

               80.          At all relevant times, Defendant Rapert has acted with animus and malice when

blocking, banning, deleting the comments of, and otherwise chilling the speech of atheists and

                                                                                                Page 26 of56
         Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 27 of 56




those who support the separation between religion and government, whom he labels "liberal

extremists."

       81.     At all relevant times, Defendant Rapert has acted with animus and malice when

selectively enforcing the facially neutral rules he established for participation, including the

prohibition of "bullying, intimidation, personal attacks, ... profanity[,] or attempts to mislead

others with false information."

Individual Plaintiffs

       82.     The Individual Plaintiffs are Twitter and Facebook users who have been blocked

by the Defendant from one or both of his official social media platfonns because of their beliefs

and the viewpoints they expressed. Defendant's blocking of the Individual Plaintiffs prevents

them from commenting on the Defendant's posts and events on his "Sen. Jason Rapert"

Facebook page and prevents them from viewing the Defendant's tweets, or replying to these

tweets, or using the @jasonrapert timeline to view the comment threads associated with these

tweets, as long as the Individual Plaintiffs are logged into their blocked accounts. While

alternative means exist to view the Defendant's tweets, they cannot reply to @jasonrapert tweets,

participate in discussions or comment threads on the "Sen. Jason Rapert" Facebook page, nor can

they see the original @jasonrapert tweets themselves when si1::,111ed in to their blocked Twitter

accounts, and in many instances it is difficult to lmderstand the reply tweets without the context

of the original @jasonrapert tweets.

        Betty Fernau

        83.    Plaintiff Betty Jo Fernau ("Betty") is a financial analyst and serves as Treasurer of

Arkansans for Equality, a community group advocating that all individuals, regardless of race,

religion, sexual orientation, or gender identity should be treated equally under the law. She



                                                                                        Page 27 of 56
                    Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 28 of 56




operates a Facebook account under the username Bettyf and a Twitter account under the handle

@abfernau.

                84.                Betty is an atheist who believes that there is insufficient evidence to support

claims which assert the existence of any deity. As a result of her belief about that fundamental

religious question, she feels a moral imperative to oppose any and all government actions that

compel her or other individuals to conform to the religious beliefs of others.

                85.                    Betty began interacting with the @jasonrapert Twitter account on December 12,

2012, when she criticized the Defendant for a tweet he published praising Andrew Jackson.

Then, on April 28, 2013, Betty criticized Defendant Rapert for blocking people who disagree

with him and sent him two quotes from Mahatma Gandhi.

                 86.                   Betty became aware of the "Sen. Jason Rapert" Facebook page in approximately

May of 2014, when another Facebook user called her attention to one of his posts.

                 87.                   On May 18, 2014, Defendant Rapert posted to his Facebook page to thank a few

individuals for their support of his opposition to Pulaski County Circuit Judge Chris Piazza's

decision declaring Arkansas's same-sex marriage ban unconstitutional:

          sen. J3SOM R.tpert
 •         HlM«r 20'.4 (I-

 Thanks to all of you v.ho ha\le sent persona, me-ssages of encouragell',ent
 the past rev: oays Tnose y, hO v.. ar agaIns1 G-Od s ·,,•,ord also war against HIS
 peoµ!e I was a cnr,st1an and O!<lamt'd rnnus.ter bt>fo1e entering politics an,j t
 ~•.111 no! bow 1:0 the mtur-.iaauon or th-Ose ..,.,,no \i'a.ant to silence Chnst1anity· 1n
 Amenc., Goo is me Psalm 14:1
 Thank! to Lisa, Shane and Brett for the-11 messages tOda',


     been kind, informed, and vested
     in your family, friends,
     community, & your service to the
     state of Arkansas. You must be
     doing something right, because
     the press & others usually attack
     ""' 1     u,hon • ho\1 1Yo                   ,   ,norl, ll"<>torl
                                   .            d1stastetu1 posl at:x>ut you trom th&
 Jason my prayers our Wi th you                 Arkansas           rimes
                                                                   You're det,rntety
 as you stand for the word of God               oomg something nght oocause
 as you are doing! Will be praying              lhey're try,ng lo come al you pratty
 for you as you continue to make                hard I wanted lo encourage you
 us proud to know that God is                   because standing up fo, the Word
 .,._,1-11 ... t.. I--••• I _____ .._,_ l-      -1 ,-.   , •   .              ,   .   ,




Fig. 28

                                                                                                           Page 28 of56
           Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 29 of 56




         88.          In response to Rapert's post, Betty posted a comment containing a lengthy list of

conduct that the Bible prohibits but which Rapert and others did not oppose:

         Betty Fernau
         The Bible bans a lot of things. Just ask right-wingers when they use it to defend their
         incessant attempts to discriminate against the LGBT community. As we all know,
         putting one's devil stick in another man's hell-hole 1s forbidden by the Bibl&-but
         other stuff is. as well. Like, umm ... OK. that's pretty much the extent of right-wingers'
         understanding of the Bible.

         Did you know. though, that there ls more to the book than the wildly-miSrepresented
         same-sex boom-boom verses in Leviticus? It's true-we checked! The Bible says
         ·no• to a tot of other things, too. Yes. it's true that Jesus' sacrifice on the cross
         means that we are no tonger under the particular set of laws that covers many of
         them but the thing about cherry-picking verses from Leviticus and the rest of the Old
         Testament is that if one irrational. invalid. and downright stupid "law" is valid the rest
         must be, as well!

         Here's a short list of some other things the Bible bans - but Bible-thumpers often
         do anyway!

         14. Cheeseburgers

         Leviticus 3:17

         It shall be a perpetual statute for your generations throughout all your dwellings, that
         ye eat neither fat nor blood.

         Cheeseburgers are full of fat, which is a no-no according to Leviticus!

         13.Bacon

         Leviticus 11: 7

         And the swine, though he divide the hoof. and be clovenfooted, yet he cheweth not
         the cud; he is unclean to you.

         Who doesn't love bacon, right? Well, the Bible doesn't!

         12. Blended Fabrics

         Leviticus 19:19

         Ye shall keep my statutes. Thou shalt not let thy cattle gender with a diverse kind:
         thou shalt not sow thy field with mingled seed: neither shall a garment mingled of
         finen and woollen come upon thee.

         Like polyester blends? Well, God doesn't. You're going to Hell. sinner!

         11. Tearing Your Clothes

         Leviticus 10:6

         And Moses said unto Aaron. and unto Eleazar and unto lthamar, his sons. Uncover
         not your heads. neither rend your clothes: lest ye die. and lest wrath come upon all
         the people: but let your brethren, the whole house of Israel, bewail the burning which
         the LORD hath kindled.



Fig.29




                                                                                                      Page 29 of 56
           Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 30 of 56




         Sometimes, you get the urge to pop down to your local tattoo artist and show your
         love for Jesus by getting his image forever imprinted on your chest. Well, we have
         some news for you ...

         6. Mistreating Foreigners

         Leviticus 19:33

         And if a stranger sojourn with thee in your land, ye shall not vex him.

         Boy, if only right-wing Christians actually read their Bibles ...

         5. Rounded Haircuts

         Leviticus 19:27

         Ye shall not round the corners of your heads. neither shalt thou mar the corners of
         thy beard.

         Hey Ben Shapiro ... you're going to burn for all etermty.. .for more than just your
         haircut.

         4. Remarrying After a Divorce

         Mark 10:11

         And he saith unto them. Whosoever shall put away his wife. and marry another,
         committeth adultery against her.

         Hey Newt ... we have some bad news for you ....

         3. Pulling Out

         Genesis 38:9

         And Onan knew that the seed should not be his: and it came to pass, when he went
         in unto his brother's wife. that he spilled it on the ground. test that he should give
         seed to his brother.

         Genesis 38:1 O

         And the thing which he did displeased the LORD: wherefore he slew him also.

         Nol everyone wears a condom ... but if you choose not to. you'd better be willing to
         go all the way with it or you're gonna BURRRRNNNN.

         2 .Wearing Gold

         1 Timothy 2:9

         "Likewise. I want women to adorn themselves with proper clothing, modestly and
         discreetly. not with braided hair and gold or pearls or costly garments:

         Ladies, pack up your gold and pearls ... because Jesus no likie!

         1. No Alcohol in Church



Fig.JO




                                                                                                  Page 30 of56
             Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 31 of 56




          Leviticus 10:9

          Do not drink wine nor strong drink. thou. nor thy sons with thee. when ye go mto the
          tabernacle of the congregation. lest ye die.

          OK, God, you're confusing us now. Is Communion OK. or not?

          1 don't have "beliefs". I have reason. ctitical thinking. the scientific method, and so
          on, none of which require or desire acceptance.

          I might be ok with religious freedom if said freedom was ONIY a personalty held
          belief, but when you force indoctrinate children. when you pray Instead of doing
          something, when you scapegoat, when you tell a child they are born with sin, when
          you tell a child they are going to go to hell and their skin will burn off and they will be
          tortured forever, when you do faith healing, when you influence public policy and
          elections. when you fight wars because you disagree with another religion, when you
          deform and harm your children because of religious traditions like circumcision,
          when you start enacting holy laws. when you do all of this and so much more, THAT
          Is why this is no longer a love and let live situation and you must stand up against
          civil rights abuses.

          EVERY post about deities are harmful to everyone involved. The bible is pro slavery,
          pro incest, pro murder. pro rape, pro genocide, pro subjugation of women and
          children, anti-scientific thought, anti-equality, anti-science. and so on.

          That is why I argue against these "opinions'. They aren't opinions by the way, they
          are core held beliefs that change the way people feel. act and treat each other.

          It's like WWII Germany, people SHOULD stand up against large groups of people
          doing horrible things. How many people looked the the other way when nazi's were
          doing horrible things, changing laws. Influencing elections and policy, and so on.
          "Oh. to each their own. the Jews aren't my concern·.

          If you don't like the nazi relation, fine, take African Americans, take slavery. take
          women's rights, take LGBT rights, take sexism. take racism, take homophobia, etc
          all as examples instead.

          I will NEVER accept any civil rights abuses 1ust because they are a "personal belief"
          When it is anything but.
                                L·,




Fig. 31

           89.        A few minutes later, she posted an additional comment:

          Betty Fernau
          I would like to point out that in America. there is separation of church and state.
          Therefore. stating that laws that affect the whole public should be based on one
          religion in inherently unconstitutional.




Fig. 32

           90.        Betty's comments in response to posts on the Defendant's Facebook page

complied with all neutral mles of conduct imposed by the Defendant.

           91.         Within 24 hours of Betty posting these two comments, motivated by Betty's

expression of her beliefs regarding Christianity and the separation between religion and

government, the Defendant deleted Betty's comments and banned her from the Facebook page.


                                                                                                        Page31 of56
              Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 32 of 56




             92.        At the time the Defendant banned Betty from his Facebook page, it was still titled

"Jason Rapert for Arkansas Senate," but the Defendant had been utilizing the page in the course

of performing his duties as a member of the Arkansas State Senate for several years.

             93.        Betty remained banned from accessing the page after it was renamed "Sen. Jason

Rape11."

             94.        On May 19, 2014, Betty tweeted:

     1 ,.,   Betty ii
     •'•     @Iasonraper1 BLOCKING me from commenting Is NOT how a pol1t1cIan
             should act when someone disagrees. Did I call you names or be hateful?
             No



Fif.{.33

             95.        To support her claim that she had not been hateful or engaged in name-calling,

Betty then tweeted screenshots of her Facebook comments.

             96.        In response to Betty's criticism of Defendant banning her from his "Sen. Jason

Rape11" Facebook page, the Defendant blocked Betty from his @jasonrapert Twitter account on

or around May 20, 2014.

             97.        After the Defendant blocked Betty from the @jasonrapert account, the plaintiff

was prevented from viewing the Defendant's tweets, replying to these tweets, or using the

@jasonrapert webpage to view the comment threads associated with these tweets, as long as she

is logged into her blocked accounts.




                                                                                             Page 32 of 56
            Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 33 of 56




          98.        On October 13, 2016, Betty emailed the Defendant to request that he remove her

from the list of users banned from accessing the "Sen. Jason Rapert" page:

 Betty Fernau            101 n; rn      IJl\
 To: Jason.Rapert:,0sen~L Details       W
 Mr. Rapert,

 Since you now have me blocked
 on your personal Facebook
 profile AND your senator page,
 along with Twitter, I suppose I will
 have to email you If I need the
 help of the senator in MY district.

  For the record, I never messaged
  you anything irate. I commented
  with bible verses on your senator
  page years ago. I will include
  screenshots below.

  For you to block people you are
  supposed to represent is
  extremely low.


Fig. 34

          99.        She initially received an automated response:

  Jason Rapert             10,1:;_,rn   a
                             Oetails    W
  What issue can I assist you with?

  Sen. Jason Rapert
  Arkansas Senate
  District 35

  P.O. Box 10388
  Conway, AR 72034

  Office 5.0l::3_a6.:-.0.918
  s_em1.1_or,ja_s.o.r1rnpert@gmail.com

  Sent from my !Phone


Fig.JS




                                                                                        Page 33 of56
             Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 34 of 56




           100.       After receiving the automated response, Betty further clarified her request:

  Betty Fernau           10/13/lG    t.ll\
  To: Jason Rapert        Details    W
  I am requesting that you unblock
  me from your Sen Jason Rapert
  page so that I may participate in
  discussions where my opinion
  will be heard.

  Betty Fernau


Fig. 36

           IO I.      In response to her second message, Defendant claimed that the "Sen. Jason

Rapert" page was a "private platform" and that he was pennitted to "delete comments or block

someone who repeatedly violates" the page's standards:

  Jason Rapert            10113/lG   A
  To: Belly F;,rnav        Details   W
  Ms.Fernau,

  If I can help you with an issue
  please contact my office again.

  My personal social media sites
  are private platforms. When
  anyone attempts to commandeer
  the sites and spread
  misinformation, attacks others
  with ad hominem attacks or uses
  vulgarities, my campaign and site
  administrators have permission
  to delete comments or block
  someone who repeatedly violates
  our standards.

  Thanks for contacting my office.


Fig. 37

           102.       On May 16, 2018, Betty sent a letter to the Defendant, pursuant to the Arkansas

Freedom of Information Act (Arkansas FOIA), A.C.A. § 25-19-101, et seq.,, requesting that his

office produce:




                                                                                            Page 34 of56
                a.     All policies and procedures currently in effect in his Arkansas Senate
         Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 35 of 56
                       office governing the use of social media by the Defendant and members of
                       his staff.

                b.     All web pages, profile pages, and other documents identifying his
                       Arkansas Senate office's official social media accounts.

                c.     All web pages, profile pages, and other documents identifying officers or
                       employees of his Arkansas Senate office whose official duties include
                       updating, administering, moderating, or otherwise exercising control over
                       his office's official social media accounts.

                d.     All web pages, profile pages, and other documents identifying officers or
                       employees of his Arkansas Senate office authorized to access his office's
                       official social media accounts.

                e.     All web pages, profile pages, and other documents identifying users that
                       have been blocked or othenvise prevented from interacting with his
                       Arkansas Senate office's social media accounts.

       103.     In response to these requests, the Defendant did not state that the accounts in

question were private and therefore outside the scope of the Arkansas FOIA.

       l 04.    Instead, Arkansas Senate Chief Counsel Steve Cook, in a letter dated May 30,

2018, merely stated that the Arkansas FOIA does not require government officials to "create new

records or formulate information" and that the Defendant did not "have records of the items"

Betty requested.

       105.     According to the Arkansas FOIA, "public records" includes "computer-based

infom1ation, or data compilations in any medium required by law to be kept or otherwise kept

and that constitute a record of the performance or lack of performance of official functions that

are or should be carried out by a public official or employee." A.C.A. § 25-19-103(7)(a).

        I 06.   The Defendant provides his "Sen. Jason Rapert" Facebook account and

@jasonrapert Twitter account as a means of communicating with his constituents, an activity that

is integral to the performance of his official functions as the state senator for Arkansas' 3 5th

Senate District.

                                                                                        Page 35 of 56
         Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 36 of 56




       107.     The lists of users blocked from interacting with the Defendant's "Sen. Jason

Rapert" Facebook page and @jasonrapert Twitter account constitute computer-based infom1ation

or data compilations that are automatically maintained during the course of the Defendant's

performance of his duties as a public official and are within his control.

       Cathey Shoshone

        108.    Plaintiff Catherine Shoshone ("Cathey") is a medical technologist and serves as

co-chairperson of Arkansans for Equality, a community group advocating that all individuals,

regardless of race, religion, sexual orientation, or gender identity should be treated equally under

the law. She operates a Facebook account under the username cathey.noe and two Twitter

accounts under the handles @cshoshone and @reeseisqueen.

        I 09.   Cathey is an atheist who believes that there is insufficient evidence to support

claims which assert the existence of any deity. As a result of her belief about that fundamental

religious question, she feels a moral imperative to oppose any and all government actions that

compel her or others to conform to the religious beliefs of others.

        110.    Cathey began visiting the "Sen. Jason Rapert" Facebook page in 2014, when she

was serving as co-chair of Arkansans for Equality and was actively involved in that

organization's campaign to repeal the state constitution's prohibition of same-sex marriage. She

criticized Rapert for his religiously motivated opposition to same-sex marriage.

        111.    Although her comments in response to posts on the Defendant's Facebook page

were highly critical, they complied with all neutral rules of conduct imposed by the Defendant.

        112.    The Defendant banned Cathey from his Facebook page on May 22, 2014, at

approximately 4:00 pm. His decision to ban Cathey from the page and delete her comments was




                                                                                       Page 36 of56
            Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 37 of 56




motivated by her criticism of him, her beliefs regarding Christianity, and her support of the

separation between religion and government.

          113.           Cathey's comments in response to posts on the Defendant's Facebook page

complied with all neutral mles of conduct imposed by the Defendant.

          114.           At the time the Defendant banned Cathey from his Facebook page, it was still

titled «Jason Rapert for Arkansas Senate," but the Defendant had been utilizing the page in the

course of performing his duties as a member of the Arkansas State Senate for several years.

          115.             Cathey began viewing the @jasonrapert Twitter account on or around June 25,

2014, while she was serving as co-chair of Arkansans for Equality. She utilized Twitter to ask

the Defendant to cite sources for claims he asserted in a speech he delivered opposing same-sex

marriage:

               Sen. Jason Rapert '~'J35onrapo211 26 Jun 201-"                                    v
    •          2 Chronicles 36:16 But they mocked the messengers of God, and despised his
               words, and misused his prophets, until t                  cos;            .

               0      15       Ut                     t3        C')


               Cathey
                                                                                Follow       '   v
               (Q:c:.hoshone


     Repty,ng to    @Jasonr apert


     @jasonrapert Senator Rapert, will you please
     share your sources that you referred to in
     your speech last week at the ALC?
     12:25 p •,J - 26 }un 2C l4

     Q               u                       B

Fig. 38

           1 I 6.          In response to his criticism of other members of the Arkansas legislature for

accepting money from Planned Parenthood, Cathey pointed out that he accepted donations from




                                                                                                     Page 37 of56
               Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 38 of 56




tobacco companies:




   •            Sen. Jason Ra put ~· :.<
                       :,·., jt,, 1 ::-1:: 1•   ,:

                S1.000 blood money from baby killers-1·.ow



                                                      i
                                                                                 sf:,-
                                                     verifi~ details-My der--,o,:ra~ opponent




                                                              _,.,...,. ..... ...._              IC.......       ......::::..... I



                                  c~7iWC:riL·:~:~-:.,:-;:,~:-,~,.,::c,c:-,-,:,"-,....,=,c-,---1-,c-_.,----+-----l--
                                                                                                                     -
                                                                                                                                                    ~-~   tock




                                             1~~;;!~= htl ~                                            I •• ~« )~
                                             h.•,1e- •·...:11:. A.,, ~z: 11-,0•                                   I
                                                                                                  ----'------------~------           jz,,.._,~        l!\Ci:)f}
                                                                                                                                     o-,.:,,.
                                                                                                                                        ,a, es I
                                  1a1icnnt ~·,i.u·
                                                      :.u
                                                                  ~.L~                                                               a,.....,~1     n,~
                                                              1H1.•~t 11.
                                                      1cu..-.....-u, . .U !:l,U•ll!.J
                                                                                                                                     a..-::- '
                                                                                                                                         h1QJ i

                                  )J::J✓ X.,,         ..    1f•.r•t -...;.:1e
                                                          tCJ l   :.r..11;   . . . .~ ,   I\.:               I   iw~..r-u.,
                                                                                                             , Jl•Uin~
                                                      J.p, t
                                                      1:c.ililllC-U     !"l';Ul:)-Jl-4•

                                  oi~:i+ii7           [t~;*~,:~i!! ~                                         ;   .... ,.
                                                                                                             l c.~.:.:,.c:~   'A)
                                                      j-lttU llt~l., AA 1U?"l•U:>                                ~,., -...u.1
                                                                                                                 Allivr•

                                  ;;;,.-.,c-,c-11-,~1,-.,-,.--:r-~-::--·--- ·----·                               ~-~~~:;,;'-':!~""-'--+:--cc--->--1,e;-;5
                                                      1~;.~;1~:~"' ,z;;,-n:1                                     !;::;t.i     1




                                  :,t,,('..•t•~· ~ - ~ -......
                                                       111 h-CY
                                                      1JKU-111•Jae,             A!I ~ll)?t•)Ul




                                                                                             .__., __ ....,! '··"' .-j                                    LL


                             11


                      Cathey                                                                                                                       Follow




     @jasonrapert @RapertSenate Ci) David Meeks
     @jtylerpearson interesting, since you
     accepted > $3000 from the tobacco industry.
     Hypocritical?


     4' .. ·_-:,,,.


      01                    tl          4                                                   Fl                      eo,



 Fig. 39




                                                                                                                                                                  Page 38 of 56
                  Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 39 of 56




             117.                      In response to the Defendant tweeting in opposition to a woman's right to choose,

Cathey pointed out that birth control prevents abortion:


                                                                                            FoHow        V




    @jasonrapert           L       OP support
    easy access to be. That's how you show down
    abortion. How do you not see that?
     . ~. > ' -   '.l       ~         -,, --c • I
              -    .. , -   -- . ~·- .::. ~ ''1




     Q                          ti                                           Fl


Fig. 40

             I I 8.                     In response to a tweet in which Defendant stated he saw examples of "an all out

[sic] assault on the Christian faith" "everyday," [sic] she asked him to cite a single example:

                       James Robison                     ,,o,,,,,,m 0 ,,rn        , ' Aug                V

                       Ther~ is an all out assault on the Chr;stian faith, biblical J<bsolutes and any
                       r-1ent;c-n c-t God in the putl1c :q·~iare

                            Q      8                t1   20

                                                                                                         V




                        Cathey                                                              Folio,:;




      @jasonrapert                                             revJamesrobison One
     example. Please,                                              just one.
                                                    14

      (~)                                                                    8



Fig. 41




                                                                                                             Page 39 of 56
            Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 40 of 56




           119.        [n response to Defendant's criticism of President Barack Obama for taking a

"selfie," she responded with a captioned selfie that Rapert took:

             Johnbrummett :o r:-i:ni,ru•·1,··,ett · 1/ f El)                                      V

   •         Tomorrow column: l11-itted tactical nuclear w,r a hel' c,f an idea.

             ()4            04                  9        B            ~

             Sen. Jason Rap.rt @Jasom:merl lz: Fet• :CO'S                                         V

   •         i/:;rJohnlnun:n,ett I guess you w,11 wait on a golf cart with Obama taking self1es
             until the Islamic terrorists roll ,nto the USA. •L>bera!Lc>spz

             01             U1             (j   2        B

             Cathey                                                                Follow         V




    @jasonrapert @johnbrurnmett




       Q          t1



Fig.42




                                                                                                      Page 40 of56
         Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 41 of 56




       120.    In response to Cathey's criticism of him, expression of her views on religion, and

opposition to his attempts to impose his religious beliefs on others, the Defendant blocked

Cathey from his @jasonrapert account on or around February 26, 2015.

       121.    After the Defendant blocked Cathey from the @jasonrapert account, she was

rendered unable to view the Defendant's tweets, reply to these tweets, or use the @jasonrapert

Twitter page to view the comment threads associated with these tweets, as long as she was

logged into her blocked account.

       Robert Barringer

       122.    Plaintiff Robert Barringer is a driver and retired Army signals intelligence analyst.

He operates a Facebook account under the usemame Bartsutra.

       123.    Robert is an atheist who believes that there is insufficient evidence to support

claims which assert the existence of any deity. As a result of his belief about that fundamental

religious question, he feels a moral imperative to oppose any and all government actions that

compel him or other individuals to conform to the religious beliefs of others.

       124.    Robert began viewing the "Sen. Jason Rapert" Facebook page in roughly 2015,

upon learning that he lived in Defendant's district.

        125.   In response to a post from the Defendant opposing a woman's right to choose,

Robert replied with a comment pointing out the Bible's "Test for an Unfaithful Wife," Numbers

5:11-29. As its name suggests, this is a biblical passage which provides step-by-step instructions

on how to detennine whether a wife has been unfaithful to her husband. This is accomplished by

administering a concoction purported to induce miscarriages (i.e., abortions) in women who are

unfaithful.




                                                                                      Page 41 of 56
        Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 42 of 56




       126.    [n response to Robert's criticism of him, expression of his views on religion, and

opposition to his attempts to impose his religious beliefs on others, the Defendant banned Robert

from interacting with the "Sen. Jason Rapert" Facebook page.

       127.    After the Defendant banned Robert from the "Sen. Jason Rapert" Facebook page,

he was rendered unable to interact with the page by commenting on or reacting to posts and

events published to the page.

       Karen Dempsey

       128.    Plaintiff Karen Dempsey is a retiree and former business owner. She serves as

Assistant State Director for American Atheists in Arkansas, a volunteer position. She operates a

Facebook account under the username karen.dempsey4.

       129.    Karen is an atheist who believes that there is insufficient evidence to support

claims which assert the existence of any deity. As a result of her belief about that fundamental

religious question, she feels a moral imperative to oppose any and all government actions that

compel her or other individuals to conform to the religious beliefs of others.

       130.    She began visiting the "Sen. Jason Rapert" Facebook page in August of2018 after

American Atheists offered to donate to an Arkansas school district framed posters containing

historical information about the national motto.

        131.   On August 28, 2018, the Defendant shared on the "Sen. Jason Rapert" Facebook

page a post from his personal Face book account, complaining of having to encounter an attorney




                                                                                      Page 42 of56
             Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 43 of 56




from the ACLU while at the Arkansas capitol building:

            Sen. Jason Rapert sharea a post.
 •         28 August at 2209 (I


              Jason Rapert
     •        28 August at 22:08

     Tooay at the Arkansas Code Revtsion Commission meelmg. had 10 endure an
     ACLU Attorney and llbernl activist attorney attacting an Arkansas sra!ute passect to
     protect and nonor Israel. Oh by· t11e war they are very aclive DEMOCRATS - don 1
     vote for Democrats.


 Ow022                                                                 6 Comments 1 Sl1are



Fig.43

           132.      In response, Karen commented that the statute in question violated the First

Amendment:



     •       Karen Dempsey You get into office and you work with the party of
             your choice. But once in office you should represent ALL the people.
             Not just the ones that agree with you.
             Like Reply 1 Bh

             Karen Dempsey The particular statute \'OU reference removes the
             freedom to protest against Israel via boycott. Why does the country
             of Israel need a SPECIAL STATUTE to protect it from American
             Citizens who want to boycott it? Why is Israel entitled to Umit the first
             amendment rights of American Citizens. I'm so sorry you had to
             endure an ACLU attorney and liberal activist who want to protect the
             good citizens of AR from selling their FIRST AMENDMENT RIGHTS
             to another country! I don't care if it was a baboon that pointed out
             that the statute is WRONG. You should be looking out for US and
             not for ISRAEL!
             Like Reply    1m




Fig.44

           133.       Defendant subsequently deleted Karen's comments.




                                                                                             Page 43 of56
               Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 44 of 56




             134.      On August 29, 2018, the Defendant posted a news story about a lawsuit

concerning the use of the national motto on currency:

            sen. Jason Rapert
•           August 29 at 11 53 PM   O
 This 1s a wonderfUt decision. Atheists lose this battle in thetr war on the
 National Motto. I have been advised my opponent is a publiC member of the
 atheist groups "Conway Freethinkers" and "Arkansas Society of
 Freethinkers" - I Vv'Onder how she w111 respond to this decision hatting the
 atheists· attack on our National Motto?




 DAILYW!RE COM
 'In God We Trust' Motto On Currency Deemed Constitutional
 By Court After Atheists Complain

 00053

Fig.4.'i

             135.       In response to the post, Karen commented that the motto sent the message that

atheists are second-class citizens:

             Karen Dempsey As an atheist. please understand. I am not
             opposed to people who believe in gods. l understand that their faith
             is important to them and I defend their right to practice their religion.
             I have issue with people like you denigrating people with a different
             philosophy on life. We are not evil. We are moral. ethical citizens of
             our country. We don't like being told we are less-than, second class
             citizens. The government was set up as secular so that ALL
             PEOPLE would be equal. Please don't diminish others in order to
             make yourself look good. Every class. race. and belief of people
             contains a bad element - such is human nature. Why do you feel the
             need to be mean-spirited to others? Why are you so prejudiced?
sy-dillon


Fi,:. 46




                                                                                           Page 44 of56
         Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 45 of 56




       136.    Defendant subsequently deleted Karen's comment and banned her from

interacting with the "Sen. Jason Rapert'' Facebook page.

       137.    After the Defendant banned Karen from the "Sen. Jason Rapert" Facebook page,

she was rendered unable to interact with the page by commenting on or reacting to posts and

events published to the page.

        138.   Hereinafter, Betty Fernau, Cathey Shoshone, Robert Barringer, and Karen

Dempsey are referred to as the "Individual Plaintiffs."

        139.   On July 12, 2018, American Atheists, on behalf of the Individual Plaintiffs, sent a

demand letter to the Defendant requesting that the restrictions he had placed on their ability to

interact with his official social media accounts be lifted.

        140.   The Defendant did not respond to that request and the Defendant continues to

restrict the Individual Plaintiffs' ability to engage in expressive activity by engaging with his

official social media accounts.

       American Atheists, Inc.

        141.   Plaintiff American Atheists, Inc. ("American Atheists") is a 50l(c)(3) civil rights

organization that is dedicated to the separation of religion and government and elevating atheists

and atheism in our nation's public and political discourse. American Atheists operates a Twitter

account under the handle @AmericanAtheist and a Facebook page entitled "American Atheists."

        142.   American Atheists' members hold numerous sincerely-held philosophies and

worldviews. These guiding principles share the belief that there is insufficient evidence to

support claims which assert the existence of any deity.

        143.   This shared belief about a fundamental religious question motivates American

Atheists' members to speak out against the advancement of religion in general and any specific



                                                                                        Page 45 of56
            Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 46 of 56




religious viewpoint in particular. American Atheists' members believe it is morally imperative

that government must treat all individuals equally, without regard to religious viewpoint, and that

government action must not be motivated by unsubstantiated religious claims.

       144.     Although American Atheists is not itself blocked by the Defendant from

interacting with his social media accounts, he has blocked members and volunteers of American

Atheists who reside in his district and across Arkansas.

       145.     Defendant has, on multiple occasions, singled out American Atheists and its

members for opprobrium and derision because of their religious viewpoint.

       146.     Defendant's derogatory comments toward American Atheists and its members

were motivated by the Defendant's animus toward American Atheists and its members because

of their religious viewpoint.

        147.    The members of American Atheists who have been censored by the Defendant

have standing to sue in their own right as a result of the Defendant, acting under color of state

law, restricting their ability to engage publicly in expressive speech.

        148.    The censorship of atheists for their views on religion and maintaining the

separation between religion and govermnent is germane to the organizing purposes of American

Atheists.

        149.    Neither the claims asserted by American Atheists on behalf of its members, nor

the relief requested, requires the participation of individual members in this lawsuit.

                                           LEGAL CLAIMS

Claim 1: Violation of the Plaintiffs' Right to Free Speech Pursuant to the First Amendment
of the United States Constitution

        150.     Plaintiffs reassert all previous paragraphs.




                                                                                          Page 46 of56
          Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 47 of 56




         151.   The First Amendment to the United States Constitution, as incorporated and made

applicable to the states by the Fom1eenth Amendment, provides that "Congress shall make no

law ... abridging the freedom of speech .... "

         152.   This provision severely restricts the government from limiting a person's ability

to engage in speech based on the content of that speech. "Viewpoint discrimination is ... an

egregious form of content discrimination. The government must abstain from regulating speech

when the ... opinion or perspective of the speaker is the rationale for the restriction."

Rosenberger v. Rector & Visitors (?f'the Univ. (?f' VA., 515 U.S. 819, 829 (1995). This extends to

speech on social media platfom1s, which "provide perhaps the most powerful mechanisms

available to private citizen to make his or her voice heard." Packingham v. North Carolina,_

U.S. _ , 13 7 S.Ct. 1730, 173 7 (20 I 7). That right is violated when public officials block social

media users from engaging in speech on government-maintained social media accounts without

justification. Knight First Amendment institute al Columbia University v. frump, 302 F.Supp.3d

541 (S.D.N.Y. 2018); Davison v. Loudoun Czy. Bd. ofSupen 1isors, 267 F.Supp.3d 702 (E.D. Va.

2017).

         153.   Defendant Rapert restricted the Individual Plaintiffs' ability to engage in public

discussions through his official Facebook page and Twitter account. By doing so, he imposed

viewpoint-based restrictions on their participation in two public forums, on their ability to view

and comment on official statements the Defendant otherwise makes available to the general

public, and on their ability to petition the government for a redress of grievances.

         154.   Defendant Rapert chilled the speech of American Atheists' members by singling

out atheist Facebook and Twitter users for opprobrium on his "Sen. Jason Rapert'' Facebook




                                                                                       Page 47 of 56
         Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 48 of 56




page and @jasonrapert Twitter account, threatening to block those he labelled "liberal

extremists," and stating that he maintains a "watch list for blocking."

       155.     Defendant Rapert restricted the ability of American Atheists' members to engage

in public discussions through his official Facebook page and/or Twitter account. By doing so, he

imposed viewpoint-based restrictions on its participation in two public forums, on its access to

official statements the Defendant otherwise makes available to the general public, and on its

ability to petition the government to for a redress of grievances.

        156.    The actions of Defendant, a public official acting under color of state law and

whose actions are attributable to the state, constitute violations of the Individual Plaintiffs and

American Atheists' First Amendment right to freedom of speech.

        157.    Defendant Rapert knowingly violated the free speech right of the Individual

Plaintiffs and American Atheists' members out of animus and with malicious intent.

        158.    The Individual Plaintiffs seek declaratory relief stating that the Defendant's

conduct violated their right to free speech pursuant to the First Amendment to the United States

Constitution.

        159.    The Individual Plaintiffs seek an injunction directing the Defendant to lift any and

all restrictions imposed by him on their ability to interact with his official social media accounts

and therein engage in public speech.

        160.    American Atheists seeks declaratory relief stating that the Defendant's conduct

violated its members' right to free speech pursuant to the First Amendment to the United States

Constitution.




                                                                                        Page 48 of56
         Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 49 of 56




       161.      American Atheists seeks an injunction directing the Defendant to lift any and all

restrictions imposed by him on the ability of any Facebook or Twitter users to interact with his

official social media accounts and therein engage in public speech.

       162.      The Individual Plaintiffs and American Atheists also seek an injunction

prohibiting the Defendant from engaging in viewpoint discrimination and directing that he, or his

office, maintain records documenting the basis for any future decision to restrict a Facebook or

Twitter user's ability to interact with his official social media accounts and therein engage in

public speech.

Claim 2: Violation of the Plaintiffs' Right to Petition the Government Pursuant to the First
Amendment of the United States Constitution and Remonstrate Pursuant to Art. 2, Sec. 4
of the Constitution of the State of Arkansas.

       163.      Plaintiffs reassert all previous paragraphs.

        164.     The First Amendment, as incorporated and made applicable to the states by the

Fourteenth Amendment, prohibits the government from abridging "the right of the people ... to

petition the Government for a redress of grievances."

        165.     Article 2, § 4 of the Constitution of the State of Arkansas states, "The right of the

people peaceably to assemble, to consult for the common good; and to petition, by address or

remonstrance, the government, or any department thereof, shall never be abridged."

        166.     Social media platforn1s "can provide perhaps the most powerful mechanisms

available to a private citizen to make his or her voice heard." Packingham v. North Carolina,_

U.S.     , 137 S.Ct. 1730, 1737 (2017).

        167.     American Atheists' members and the Individual Plaintiffs residing in Arkansas

Senate District 35 utilize social media to communicate with Defendant Rapert about existing

laws and pending legislation which impact their lives, their families, and their businesses.



                                                                                         Page 49 of56
           Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 50 of 56




          168.   Defendant Rapert prohibited the Individual Plaintiffs and American Atheists'

members from engaging in the fonn of speech most effective for petitioning him to address their

concerns.

          169.   Defendant Rapert' s actions were not justified by any legitimate, compelling, or

overriding government interest.

          170.   Defendant Rapert's actions were not narrowly tailored to achieve any legitimate,

compelling, or overriding government interest.

          171.   The actions of Defendant Rapert, a public official acting under color of state law

and whose actions are attributable to the state, constitute violations of the Individual Plaintiffs'

and American Atheists' right to remonstrate and petition the government for a redress of

gnevances.

          172.   Defendant Rapert knowingly violated the right of the Individual Plaintiffs and

American Atheists' members, in violation of the First Amendment to the United States

Constitution and the Constitution of the State of Arkansas, out of animus and with malicious

intent.

Claim 3: Violation of Plaintiffs' Right to the Free Exercise of Religion Pursuant to the First
Amendment of the United States Constitution

          173.   Plaintiffs reassert all previous paragraphs.

          174.   The First Amendment to the United States Constitution, as incorporated and made

applicable to the states by the Fourteenth Amendment, provides that "Congress shall make no

law ... prohibiting the free exercise [ofreligion] .... "

          175.   Government actions which burden an individual's ability to exercise his or her

sincerely held religious beliefs violate the Free Exercise Clause unless the government action is




                                                                                        Page 50 of56
         Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 51 of 56




facially neutral and of generally applicability. ~mploymenl [)iv. v. S1nilh, 434 U.S. 872, 878-81

( 1990); Church    cl l,ukumi Bahalu Aye v.   City <~f Hialeah, 508 U.S. 520, 542-43 ( 1993).

        176.      Adverse action by a government official violates the Free Exercise Clause if that

action is motivated by religious hostility, even where the action is otherwise facially neutral and

of general applicability. Masterpiece Cakeshop, Ltd. V Colo. Civil Rights Comm '11,       _     U.S.

_ , 138 S. Ct. 1719, 1732 (2018).

        177.      Defendant Rapert's practice of blocking atheists, supporters of the separation

between religion and government, and others whom he labelled "liberal extremists" burdened the

Plaintiffs' ability to exercise their religious beliefs by speaking out in opposition to policies

which impose particular religious beliefs on others.

        178.      Defendant imposed restrictions on the Individual Plaintiffs' ability to express their

sincerely held beliefs in a public forum by restricting their ability to interact with his official

social media accounts and therein engage in public speech, which are otherwise available to the

general public.

        179.      Defendant imposed restrictions on the ability of American Atheists' members'

ability to express their sincerely held beliefs in a public forum by censoring and blocking them

from interacting with his Facebook page and/or Twitter account, which are otherwise available to

the general public.

        180.      Defendant used his official social media accounts to single out atheists for

opprobrium and derision.

        181.      The actions of Defendant Rapert, a public official acting under color of state law

and whose actions are attributable to the state, constitute violations of the Individual Plaintiffs'

and American Atheists' First Amendment right to freely exercise their sincerely held beliefs.



                                                                                          Page 51 of 56
        Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 52 of 56




       182.    Defendant Rapert knowingly violated the free exercise right of the Individual

Plaintiffs and American Atheists' members out of animus and with malicious intent.

        183.   The Plaintiffs seek declaratory relief stating that the Defendant's conduct and

statements on his official social media accounts violated their right to freely exercise their

religious views.

        184.   The Plaintiffs seek injunctive relief prohibiting the Defendant from using his

official social media accounts to disparage any particular beliefs regarding religion, discriminate

against users on the basis of their beliefs regarding religion, and single users out for opprobrium

and derision on the basis of their beliefs regarding religion.

Claim 4: Violation of Plaintiffs' Fourteenth Amendment Right to the Equal Protection of
the Laws

        185.   Plaintiffs reassert all previous paragraphs.

        186.   The Fourteenth Amendment to the United States Constitution provides that "No

State shall ... deny to any person within its jurisdiction the equal protection of the laws."

        187.   With animus and with malicious intent, Defendant Rapert selectively targeted the

Individual Plaintiffs based on their atheist beliefs. None of the Individual Plaintiffs engaged in

bullying, intimidation, or personal attacks while participating in public forums under the control

of the Defendant, nor did they use profanity or attempt to mislead others with false information.

There is no justifiable rationale behind Defendant's blocking and censoring the Individual

Plaintiffs. The only explanation behind Defendant's actions is discrimination based on religious

beliefs and/or expressed viewpoints.

        188.    With animus and with malicious intent, Defendant Rapert selectively targeted

American Atheists' members based on their atheist beliefs. The Defendant blocked users who

did not engage in bullying, intimidation, or personal attacks and who did not use profanity or


                                                                                        Page 52 of 56
         Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 53 of 56




attempt to mislead others with false infom1ation. There is no justifiable rationale behind

Defendant's blocking and censoring these members of American Atheists. The only explanation

behind Defendant's actions is discrimination based on religious beliefs and/or expressed

viewpoints.

       189.    The actions of Defendant Rapert, a public official acting under color of state law

and whose actions are attributable to the state, constitute violations of Individual Plaintiffs' and

American Atheists' members' Fourteenth Amendment right to the equal protection of the laws.

        190.   Defendant Rapert knowingly violated the free exercise right of the Individual

Plaintiffs and American Atheists' members out of animus and with malicious intent.

        191.   The Plaintiffs seek declaratory relief stating that the Defendant's conduct on his

official social media accounts violated their right to the equal protection of the laws.

        192.   The Plaintiffs seek injunctive relief prohibiting the Defendant from engaging in

religious discrimination and directing that he, or his office, maintain records documenting the

basis for any future decision to restrict a Facebook or Twitter user's ability to interact with his

official social media accounts and therein engage in public speech.

Claim 5: Violation of the Arkansas Religious Freedom Restoration Act, Ark. Code Ann. §
16-123-404

        193.    Plaintiffs reassert all previous paragraphs.

        194.   The Individual Plaintiffs and American Atheists' members exercise their sincerely

held beliefs by speaking out against government actions that violate the separation between

religion and government.

        195.    Defendant Ra pert' s deleting of comments and blocking or banning of the

Individual Plaintiffs and American Atheists' members from his official social media accounts




                                                                                           Page 53 of 56
           Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 54 of 56




substantially burdened their abi Iity exercise their religious belief by preventing them from

advocating against actions taken by him which advance his own unsubstantiated religious views.

          196.    Defendant Rapert knowingly substantially burdened the sincerely held beliefs of

the Individual Plaintiffs and American Atheists' members out of animus and with malicious

intent.

          197.    The Individual Plaintiffs seek an injunction directing the Defendant to lift any and

all restrictions imposed by him on their ability to interact with his official social media accounts.

          198.    American Atheists seeks an injunction directing the Defendant to lift any and all

restrictions imposed by him on the ability of any Facebook or Twitter users to interact with his

official social media accounts and therein engage in public speech.

          199.    The Plaintiffs seek injunctive relief prohibiting Defendant Rapert from using his

official social media accounts to disparage any particular beliefs regarding religion, discriminate

against users on the basis of their beliefs regarding religion, and single users out for opprobrium

and derision on the basis of their beliefs regarding religion and directing that he, or his office,

maintain records documenting the basis for any future decision to restrict a Facebook or Twitter

user's ability to interact with his official social media accounts and therein engage in public

speech.

                                           REQUEST FOR RELIEF

WHEREFORE, Plaintiffs request that this Court:

          A.          Declare that Defendant Rapert's conduct and statements:

                 1.          Constituted viewpoint discrimination in violation of the Individual

                             Plaintiffs' right to free speech pursuant to the First Amendment of the

                             United States Constih1tion;



                                                                                           Page 54 of56
Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 55 of 56




      11.          Constituted viewpoint discrimination in violation American Atheists'

                   members' right to free speech pursuant to the First Amendment of the

                   United States Constitution;

     111.          Constituted a violation of the Plaintiffs' right to freely exercise their

                   religious views;

     1v.           Constituted discrimination based on religion in violation of the Equal

                   Protection Clause of the Fourteenth Amendment;

B.          Issue an injunction requiring Defendant to:

       1.          Remove any and all restrictions placed on the Individual Plaintiffs' ability

                   to interact with Defendant's @jasonrapert Twitter account and "Sen. Jason

                   Rapert" Facebook page;

      11.          Remove any and all restrictions placed on users' ability to interact with

                   Defendant's @jasonrapert Twitter account and "Sen. Jason Rapert"

                   Facebook page;

     111.          Refrain from engaging in viewpoint discrimination;

     1v.           Maintain records documenting the basis for any future decision to restrict

                   any Facebook or Twitter user's ability to interact with his official social

                   media accounts and therein engage in public speech; and

      v.           Refrain from using the @jasonrapert Twitter account and "Sen. Jason

                   Rapert" Facebook page to disparage any particular beliefs about religion,

                   discriminate against users on the basis of their beliefs about religion, and

                   single users out for opprobrium and derision on the basis of their beliefs

                   about religion;



                                                                                     Page 55 of56
        Case 4:18-cv-00729-KGB Document 1 Filed 10/02/18 Page 56 of 56




      C.    Award Plaintiffs reasonable attorney's fees and costs, pursuant to 42 U.S.C.

§1988(b);

      D.    Award nominal damages to each Plaintiff;

      E.    Award punitive damages in an amount to be determined to the Plaintiffs; and

      F.    Grant any additional relief as may be ·




                                                       1wood
                                              Little Ro ,     72207
                                              P: (501) 396-9246
                                              F: (501) 421-0189
                                              matt@pinnaclelawfirm.com




                                                                                 Page 56 of56
